981 A.2d 1207 (2009)
In re Kevin J. FLYNN, Respondent.
No. 09-BG-5.
District of Columbia Court of Appeals.
September 24, 2009.
BEFORE: FISHER, Associate Judge; and PRYOR and KING, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified copy of the order issued by the Appellate Division of the Supreme Court of New York, First Judicial Department in the County of New York suspending respondent, see In re Flynn, 39 A.D.3d 116, 830 N.Y.S.2d 531 (2007), this court's July 30, 2009, order suspending respondent from the practice of law pending final disposition by this *1208 court, and Bar Counsel's September 9, 2009, Statement Regarding Reciprocal Discipline recommending the functional equivalent discipline of suspension for one year with reinstatement conditioned upon his demonstration of his fitness to practice law as identical reciprocal discipline, and it appearing that respondent has filed no response or opposition to the recommendation, it is
ORDERED that Kevin J. Flynn is hereby suspended for one year from the practice of law in the District of Columbia, subject to him establishing fitness as a requirement for reinstatement. See In re Stuart, 942 A.2d 1118, 1120 (D.C.2008) (fitness requirement is functionally equivalent to New York procedure where attorney is suspended until further order of court); In re Wright, 885 A.2d 315 (D.C.2005) (one year suspension with reinstatement conditioned upon showing of fitness and restitution for attorney who neglected client's matter and settled claims without clients' consent); and In re Meisler, 776 A.2d 1207, 1208 (D.C.2001) ("In reciprocal discipline cases, the presumption is that discipline in the District of Columbia will be the same as it was in the original disciplining jurisdiction."). It is
FURTHER ORDERED that, for purposes of reinstatement, this suspension will not commence until such time as respondent files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).